Order, Supreme Court, Bronx County (Megan Tallmer, J), entered on or about August 10, 2006, which adjudicated defendant a level one sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The provision requiring persons convicted of certain abduction-related crimes to register as sex offenders is constitutional, even as applied to a person whose abduction of a child had no apparent sexual component (People v Knox, 45 AD3d 274 [2007]; People v Taylor, 42 AD3d 13 [2007], lv dismissed 9 NY3d 887 [2007]). Accordingly, even if we were to assume that defendant’s attempted kidnapping conviction had no sexual aspect, we would reject his claim that the statute is unconstitutional as applied to him. In any event, this conviction was closely related to sex-related criminal activity. Concur—Friedman, J.P., Marlow, Nardelli and Catterson, JJ. [See 13 Misc 3d 833.]